       Case 2:12-cr-00081-TLN Document 43 Filed 10/09/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                               )                         Case №: 2:12-cr-00081-TLN
     UNITED STATES OF AMERICA,   )
 9                               )                                     ORDER
     Plaintiff,                  )                                APPOINTING COUNSEL
10                               )
     vs.                         )
11                               )
     JIMMY JACK CHARLES BUCKLEY, )
12                               )
     Defendant.                  )
13
            The above named defendant will confirm that he/she is financially unable to obtain
14
15   counsel at his initial appearance. He wishes counsel be appointed to represent him/her for a

16   petition to violate his supervised release. Mr. Long needs to work on the case even though there
17   is no federal court date yet. Therefore, in the interests of justice and pursuant to the U.S. CONST.,
18
     amend VI and 18 U.S.C. § 3006A,
19
            IT IS HEREBY ORDERED Michael Long is appointed to represent the above defendant
20
     in this case effective nunc pro tunc to September 24, 2020.
21
22          This appointment shall remain in effect until further order of this court.

23
     DATED: October 8, 2020
24
25
26                                                           Troy L. Nunley
                                                             United States District Judge
27
28


     ORDER APPOINTING COUNSEL                          1
